Exhibit 10-d

COMPENSATION OF DIRECTORS

The retainer for Board service for non-employee directors of ArvinMeritor is
$75,000 per year. No additional retainer is paid for service as committee
members.

The Chairman of the Audit Committee receives an additional retainer of $10,000
per year, and the Chairman of the Compensation Committee receives an additional
retainer of $7,000 per year. The Chairmen of the Corporate Governance and
Nominating Committee and the Environmental and Social Responsibility Committee
each receive an additional retainer of $5,000 per year. The Presiding Director
receives an additional retainer of $20,000 per year.

A director may elect to defer payment of all or part of the cash retainer fees
to a later date, with interest on deferred amounts accruing quarterly at a rate
equal to 120% of the Federal long-term rate set each month by the Secretary of
the Treasury. Each director also has the option each year (provided sufficient
shares are available under a plan covering director equity grants to accommodate
this deferral option at the time of election) to defer all or any portion of the
cash retainer by electing to receive restricted shares or restricted share units
that could be forfeited if certain conditions are not satisfied. The restricted
shares or restricted share units in lieu of the cash retainer are valued at the
closing price of the Common Stock on the New York Stock Exchange – Composite
Transactions reporting system on the date each retainer payment would otherwise
be made in cash.

After each Annual Meeting of Shareowners, each non-employee director receives an
equity grant. The grant in 2008 consisted of shares of common stock, restricted
stock or restricted share units valued at $80,000 on the date of grant. Because
the grant for fiscal 2009 would deplete the remaining shares available under the
2004 Directors Stock Plan, the grant consisted of 3,500 shares per director with
the difference between the fair market value on the date of grant of the 3,500
shares and $80,000 (the intended value of the equity award) paid in cash.

In addition, in January 2009, the Board reduced the amount of their annual
compensation by 10% until further notice. Their annual compensation consists of
(i) the cash retainer of $75,000 plus (ii) the annual grant valued at $80,000
(comprised in 2009 of cash and 3,500 shares of stock). The 10% reduction was
achieved, at the director’s election, either through foregoing the stock grant
and deducting the balance of the $15,500 from the cash payment or through
deducting the entire $15,500 from the cash payment. This 10% reduction was
discontinued in November 2009.

A non-employee director who is elected to the Board during the fiscal year
receives a pro rata portion of the annual grant.

Non-employee directors also receive fees for attendance at committee meetings.
These attendance fees are in the amount of $1,500 for each meeting in person and
$750 for each telephone meeting.

Directors who are also employees of ArvinMeritor or a subsidiary of ArvinMeritor
do not receive compensation for serving as directors.

--------------------------------------------------------------------------------